DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: allowability resides at least in part with the prior art not showing orfairly teaching an in-wall power adapter configured to provide power to a load, the in-wall power adapter comprising  a switch having an actuator element and a first terminal and a second terminal, wherein the first terminal is coupled to receive the power signal and the second terminal is coupled to provide the power signal to a third contact element of a second plurality of contact elements, and wherein a fourth contact element of the second plurality of contact elements is configured to receive the power signal by way the second terminal of the switch and wherein the power signal is applied to a load by way of the second contact element of the first plurality of contact elements; this in combination with the remaining limitations of the claim. 
Regarding claims 2-7: are allowable based on their dependency on claim 1.
Regarding claim 8: allowability resides at least in part with the prior art not showing orfairly teaching an in-wall power adapter configured to provide power to a load, the in-wall power adapter comprising a switch having an actuator element and a first terminal and a second terminal, wherein the first terminal is coupled to receive the first power signal and the second terminal is coupled to provide a second power signal to a third contact element, and wherein the second power signal is applied to a load by way of the second contact element of the first plurality of contact elements; this in combination with the remaining limitations of the claim. 
Regarding claims 9-14: are allowable based on their dependency on claim 8.
Regarding claim 15: allowability resides at least in part with the prior art not showing orfairly teaching a method of configuring an in-wall power adapter to provide power to a load, the method comprising providing a switch having an actuator element and a first terminal and a second terminal, wherein the first terminal is coupled to receive the power signal; and configuring a fourth contact element of the second plurality of contact elements to receive the power signal by way of the third contact element and provide the power signal to the second contact element; this in combination with the remaining limitations of the claim. 
Regarding claims 16-20: are allowable based on their dependency on claim 15.
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OSCAR C JIMENEZ/Examiner, Art Unit 2833